DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Applicant’s amendment and arguments filed 25 February 2021 have been entered and considered.  All rejections not reiterated herein have been withdrawn.

Election/Restrictions
Newly submitted claim 58 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claim recites the organic compound being isovaleric acid or 2-methylbutyric acid which are drawn to organic compounds other than those already presented and therefore elected by original presentation in claim 15.  The organic compounds of claim 58 are biologically different and do not overlap in scope with the organic compounds that have already been examined in claim 15 and therefore a search for the species of claim 15 would not necessarily encompass that of claim 58.  Therefore the organic compounds of claim 58 are withdrawn as a species election and are eligible for rejoinder at the time the claims from which it depends are found allowable.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for 58 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification as originally filed does not provide support for a detection moiety bound to the semiconductor by one of the linkages recited in claim 1 and also by pi-pi orbital interaction as recited in claim 19.  It is noted that the specification discloses all of the linkages recited in claim 1 or pi-pi orbital interaction as recited in claim 19, but does not new matter in dependent claim 19.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1, 2, 8-10, 13, 16, 19, 20, 54 and 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, Jr (US 2010/0088040) in view of Johnson et al. (WO 2012/050646) further in view of Haick et al. (US 2011/0098591).
Johnson (‘040) teaches a detection device comprising:
a substrate having a surface (substrate, 20 and 22, Fig. 1a; par. 29);
a semiconductor (carbon nanotube; par. 25) and a detection moiety in electronic communication with one another (par. 26), wherein the detection moiety is bound to the semiconductor by functionalization (Johnson ‘040, par. 26) and by pi-pi orbital interaction (par. 26) and the detection moiety is a protein bound to the substrate via DNA (par. 32), the substrate supporting the semiconductor (carbon nanotube, 30, is supported on the substrate, 22 and 20, Fig. 1a; par. 29) and the semiconductor being arranged substantially parallel to the surface of the substrate (carbon nanotube, 30, is parallel to substrate 20 and 22, Fig. 1a);
the detection moiety being configured to detect a volatile organic compound present in a biological sample (par. 5, 6 and 24); and
the device being configured such that the detection moiety is configured to be in fluid communication with the sample (par. 33).
Johnson (‘040) fails to teach the detection moiety bound to the semiconductor by one of the specified linkages and a sensor chamber.

Joshi et al. teach a detection moiety bound to a carbon nanotube by covalent binding (par. 105) or by pi-pi orbital interaction (par. 85), in order to provide linking between the carbon nanotube and detection moiety (par. 84-85).
Haick et al. teach detection device comprising:
a substrate having a surface (p-type Si substrate, par. 155);
a semiconductor (carbon nanotube network; par. 155) and a detection moiety (carbon nanotube functionalized with non-polymeric organic molecules, par. 83) in electronic communication with each other (carbon nanotube is functionalized with the non-polymeric organic molecules and therefore are considered in electronic communication with each other, par. 83);
the detection moiety being configured to detect one or more volatile organic compounds present in a biological sample (volatile organic compounds detected in breath, par. 18; non-polar organic coating provides sensitivity and selectivity toward volatile organic compounds, par. 19); and

the device is configured such that the detection moiety is capable of fluid communication with the interior of the sensor chamber (sensor is contacted with the sensors inside the chamber which indicates the detection moiety in fluid communication with the interior of the sensor chamber, par. 153), in order to receive sample and provide contact with the sensor (par. 153).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute for the pi-pi interaction bonding between detection moiety and the graphene in the device of Johnson (‘040), with an amide bond or linkage between a nickel-nitriloacetic acid group and a histidine residue as taught by Johnson et al. (‘646) because Johnson (‘040) is generic with respect to the type of functionalization that can be incorporated into the device for attachment of the biomolecule to the carbon nanotube and one would be motivated to use the appropriate functionalization for attachment of the biomolecule to a carbon nanotube disposed between electrodes that provides electronic communication between the biomolecule and the carbon nanotube. 

One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Johnson (‘040) and Johnson (‘646) are similarly drawn to detection devices having carbon based sensors with immobilization of a biopolymer for a target molecule attached to a carbon nanotube in electronic communication, wherein the detection moiety is a protein bound via a DNA and functionalization of the carbon nanotube.  Johnson (‘040) and Haick are similarly drawn to sensors having functionalized carbon nanotube semiconductors that span a space between electrodes and detect a volatile organic compound in a sample.
With respect to claim 2, Johnson (’040) teaches the semiconductor comprising a carbon nanotube (par. 29).
With respect to claims 8, 9 and 13, Johnson (’040) teaches the detection moiety being a polynucleotide or polypeptide (par. 26).
With respect to claim 10, Johnson (‘040) teaches the polynucleotide comprising SEQ. ID 1 (see SEQ. ID 1).
With respect to claim 16, Johnson (‘040) teaches the device comprising a monitor configured to detect a signal (controller and display means, par. 37).
With respect to claim 54, Johnson (‘040) teaches the device comprising two electrodes wherein the semiconductor is disposed in a conductive path that places the . 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, Jr (US 2010/0088040) in view of Johnson et al. (WO 2012/050646) further in view of Haick et al. (US 2011/0098591), as applied to claim 1, further in view of Khamis et al. (US 2016/0077047).
Johnson (‘040) in view of Johnson et al. (‘646) further in view of Haick et al. teach detection of an organic compound, but fail to teach the organic compound being dimethyl sulfone.
Khamis et al. teach a field effect transistor sensor (par. 85) that detects an organic compound of dimethyl sulfone (par. 223), in order to detect skin cancer.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include as the organic compound detected by the device of Johnson (‘040) in view of Johnson et al. (‘646) further in view of Haick et al., dimethyl sulfone as taught by Khamis et al., because Johnson (‘040) is generic with respect to the organic compound that can be detected by the device and one would be motivated to use the appropriate target for detection of a specific condition. 
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Johnson (’040) and Khamis are similarly drawn to detection of an organic compound target with a field effect transistor.

Claims 52 and 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, Jr (US 2010/0088040) in view of Johnson et al. (WO 2012/050646) further in view of Haick et al. (US 2011/0098591), as applied to claim 1, further in view of Miller et al. (US 2005/0051719).
Johnson (’040) in view of Johnson et al. (‘646) further in view of Haick et al. teach a device that detects volatile organic compounds in a sample chamber, but fail to teach a heating device and the device further comprising a source of salt for addition to the biological sample.
Miller et al. teach a device for detection of analytes in a volatilized sample including addition of salt and heat to a sample (par. 89 and 235), wherein the sample is heated with a heater (par. 119 and 200), in order to yield the most volatiles from a sample (par. 235).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the sensor chamber taught by Johnson (’040) in view of Johnson et al. (‘646) further in view of Haick et al., a treatment salt added to the sample or heating of the sample as taught by Miller et al., in order to provide pre-treatment of the sample conducive to yielding volatile compounds (par. 235).
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Johnson (‘040) and Miller are similarly drawn to detection in samples containing volatile compounds.
Although Miller does not specifically teach a source of salt in the device, one having ordinary skill would recognize that when combined with the sample, the salt .

Claim 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, Jr (US 2010/0088040) in view of Johnson et al. (WO 2012/050646) further in view of Haick et al. (US 2011/0098591), as applied to claim 1, further in view of Kim et al. (US 8,716,029).
Johnson (‘040) in view of Johnson (‘646) further in view of Haick et al. teach a field effect transistor having a detection moiety that binds to a volatile organic compound in a biological sample, but fail to teach the device having a vacuum device that encourages release of the bound target compounds present in a biological sample.
Kim et al. teach a SWNT field effect transistor functionalized with a detection moiety for binding to a target compound (col. 3, lines 41-58) and a vacuum that encourages release of the target compound (col. 10, lines 10-16), in order to provide reuse of the FET (col. 10, lines 10-12).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the device of Johnson (‘040) in view of Johnson (‘646) further in view of Haick et al., a vacuum that releases the target compound from the field effect transistor as taught by Kim et al., in order to provide reuse of the FET (Kim, col. 10, lines 10-12).
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Johnson (‘040) and Kim are .

Response to Arguments
Applicant’s arguments filed 25 February 2021, with respect to the rejection(s) of the pending claim(s) under 35 USC 102 and 35 USC 103 have been fully considered and are partially persuasive.  Therefore, the previous rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the teaching of Johnson et al. (WO 2012/050646).
Regarding the combination of Johnson (‘040) and Haick, applicant argues the references are not combinable because Johnson and Haick function different in that Haick teach a SWCNT with small organic molecules that are non polymeric and produce a significant improvement over SWCNTs coated with organic polymers such as those taught by Johnson.  Applicant argues that since the Johnson oligonucleotides are polymeric, they are considered inferior according to Haick and therefore Haick teaches away from a combination with Johnson.
Applicant’s argument has been considered, but is not persuasive to overcome the combination of references because the rejection relies on Haick only for teaching the claimed sensor chamber which retains a volatile organic compound in a biological sample in communication with a detection moiety on a sensor.  The sensor chamber of Haick is not structurally related to the sensor, sensing mechanism nor the detection moiety.  It is considered advantageous to one having ordinary skill in the art to include the sensor chamber of Haick in the device of Johnson to contacting the sample 

Allowable Subject Matter
Claim 56 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Based on a sequence search of SEQ ID NO: 3 and SEQ ID NO: 4, the prior art fails to teach the polynucleotide sequences of SEQ ID NO: 3 and SEQ ID NO: 4. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE BROWN whose telephone number is (571)272-2933.  The examiner can normally be reached on M-F 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/MELANIE BROWN/           Primary Examiner, Art Unit 1641